SHANE LEEDON JENKINS V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-196-CR

NO. 2-03-197-CR





SHANE LEEDON JENKINS	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

------------

On May 21, 2003, appellant Shane Leedon Jenkins filed a notice of appeal from the trial court’s judgment rendered on May 10, 2002, and a motion for extension of time to file the notice of appeal.  No motion for new trial was filed in the trial court, making appellant’s notice of appeal due on June 10, 2002.  
See 
Tex. R. App. P.
 26.2, 26.3.  Thus, appellant’s notice of appeal is untimely.

On June 4, 2003, this court informed appellant by letter that it was concerned it lacked jurisdiction over the appeal and offered appellant the opportunity to demonstrate grounds for continuing the appeal.  We received a response from appellant, but he has not demonstrated that this court has jurisdiction over the appeal.  Thus, we dismiss this appeal for want of jurisdiction.  
See 
Tex. R. App. P.
 26.2, 26.3, 43.2(f); 
Olivo v. State
, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996) (holding that a timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction).   	









SAM J. DAY

JUSTICE



PANEL D:	DAY, LIVINGSTON, and DAUPHINOT, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  July 17, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.